Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/19/2021. The instant application has claims 1-20 pending. The system, method and medium for packing integration for an tenant of a multi-tenant computing environment. There a total of 20 claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 2 limitation regarding the installation order,  claim 3-4 limitation regarding external and internal dependencies, claim 5 limitation regarding the encrypting and decryption  of integration package, claim 7 limitation of providing an integration catalogue that is selectable, must be shown or the feature(s) canceled from the claim(s). The same applies to appropriate dependent claims for method and medium claims that is parallel to method claims. No new matter should be entered. The drawings are thus far not satisfactory.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawing is thus far not satisfactory.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show installation order and the encrypting/signing the packages see Spec. Par. 0035 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings are thus far not satisfactory.

The applicant is reminded that adding new matter will invoke 35 USC 132(a) rejection. 


Specification
The disclosure should be amended to include the description of  drawings and detailed description sections  in specifications that are being amended with respect to the drawings objection above. No new matter can be added. And amendments that adds new matter will invoke 35 USC 132(a) rejection. The specifications are thus far not satisfactory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2014/0007079 to Whitney in view of US Patent Pub 2014/0196022 to Skutin.

Regarding claim 1, 9, 16, Whitney discloses A computer-implemented method for packaging an integration for a tenant of a multi- tenant computing environment, the method comprising: receiving a request to generate a package for the integration of the tenant, the integration including a plurality of cloud resources corresponding to a plurality of cloud services(Par. 008-009, computing resources being provisioned); for each of the plurality of cloud resources, retrieving a resource manifest from a corresponding cloud service of the plurality of cloud services, the resource manifests including instructions for installing the plurality of cloud resources at the corresponding cloud services(Par. 009, the network blueprint & Fig. 1 item 132); generating a package manifest including instructions for installing the integration using the resource manifests(Fig. 1 item  132, 134 & Par. 0018, the network blueprint and application blueprint ); generating an integration package for the integration using the package manifest and the resource manifests, the integration package configured to replicate installation of the integration for a client system associated with an additional tenant of the multi-tenant computing environment(Par. 0018-0019 & Fig. 1 item 112, the installation package).  

But Whitney does not disclose the providing the integration package for installing the integration for the client system associated with the additional tenant.

In the same field of endeavor as the claimed invention, Skutin discloses  providing the integration package for installing the integration for the client system associated with the additional tenant(Fig. 3 item 101, 204, 205, 206 & Par. 0066-0080 & Par. 0050).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Whitney  invention to incorporate providing the integration package for installing the integration for the client system associated with the additional tenant for the advantage of  providing additional tenants having same configuration  and cloud environments as taught in Skutin see Par. 0051.

Regarding claim 2, 10, 17, the combined method/system/medium of Whitney  and Skutin, Whitney discloses  The method of claim 1, wherein the instructions of the package manifest include an installation order for installing the plurality of cloud resources using the plurality of resource manifests(Par. 0043, the instructions for application mange for installation).  

Regarding claim 3, 11, 18, the combined method/system/medium of Whitney  and Skutin, Skutin discloses  The method of claim 1, wherein a cloud resource of the plurality of cloud resources includes an internal dependency hosted by a corresponding cloud service of the plurality of cloud services, and further comprising: retrieving, from the corresponding cloud service, information describing the internal dependency (Par. 0057-0059 & Par. 0053, the additional add-on and dependencies that needs to be added); and formatting the resource manifest using the retrieved information describing the internal dependency Par. 0057-0058 & Par. 0053, the additional add-on and dependencies that needs to be added).  

Regarding claim 4, 12, 19,  the combined method/system/medium of Whitney  and Skutin, Skutin discloses The method of claim 1, a cloud resource of the plurality of cloud resources includes an internal dependency hosted by a corresponding cloud service of the plurality of cloud services, and wherein generating the integration package further comprises: retrieving, from the additional cloud service, a dependency resource manifest for representing the external dependency (Par. 0057-0058 & Par. 0053, the additional add-on and dependencies that needs to be added); retrieving, from the additional cloud service, information describing the external dependency; formatting the dependency resource manifest using the retrieved information describing the external dependency Par. 0057-0058 & Par. 0053, the additional add-on and dependencies that needs to be added); and generating the integration package using the dependency resource manifest Par. 0057-0058 & Par. 0053, the additional add-on and dependencies that needs to be added).  

Regarding claim 5, 14, 20, the combined method/system/medium of Whitney  and Skutin, Whitney discloses  The method of claim 1, wherein generating the integration package further comprises encrypting the integration package, such that the additional tenant is unable to access a decrypted representation of at least some of the integration package(Par. 0038, the network includes encryption/decryption).  

Regarding claim 6. the combined method/system/medium of Whitney  and Skutin, Whitney discloses  The method of claim 1, wherein receiving the request to generate the package comprises: receiving a request to add a cloud resource of the plurality of cloud resource to the integration package(Fig. 5A item 535 add the resource ) .  

Regarding claim 7, 15, the combined method/system/medium of Whitney  and Skutin, Whitney discloses  The method of claim 1, wherein providing the integration package for installation comprises: providing an integration catalogue interface for display on a client device associated with the additional tenant, the interface including a selectable installation link for installing the integration using the integration package(Fig. 7 item 730, the catalog the application blueprint).  

Regarding claim 8. the combined method/system/medium of Whitney  and Skutin, Whitney discloses The method of claim 1, wherein the plurality of cloud services provides one or more of hooks, workflows, or application user management services to authentication services provided to a client system associated with the tenant(Par. 0035, the platforms and resources).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0319228 to Aslam, which discloses web hosting and provisioning resources.

US Patent Pub 2015/0324182 to Barros which discloses the cloud-management and module packing and unpacking.

US Patent Pub 2019/0166123 to Han which discloses the integrated security management server for verifying the task.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov